UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K/A First Amendment CURRENT REPORT PURSUANT TO SECTION13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: May 3, 2011 (Date of earliest event reported) (March 22, 2011) Multimedia Games Holding Company, Inc. (Exact name of Registrant as Specified in its Charter) 000-28318 (Commission File Number) Texas 74-2611034 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 206 Wild Basin Road South, Bldg. B, Suite 400, Austin, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (512)334-7500 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act 17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Form 8-K/A is being filed as an amendment (“Amendment No.1”) to the current report on Form 8-K filed by Multimedia Games Holding Company, Inc. f/k/a Multimedia Games, Inc. (the “Company”) with the Securities and Exchange Commission on March 23, 2011 (the “Original Filing”). The sole purpose of this Amendment No.1 is to disclose the Company’s decision regarding how often it will conduct shareholder advisory votes on executive compensation.No other changes have been made to the Original Filing. Item5.07. Submission of Matters to a Vote of Security Holders. On March 22, 2011, the Company’s shareholders conducted a non-binding advisory vote regardingthe frequency of shareholder approval of the compensation of named executive officers.As a result of the shareholder advisory vote, the Company’s board of directors has determined that the Company will hold an annual advisory vote on executive compensation until the next required vote on the frequency of shareholder votes on executive compensation. The Company is required to hold votes on frequency every six years. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MULTIMEDIA GAMES HOLDING COMPANY, INC. Dated: May 3, 2011 By: /s/ Uri L. Clinton Uri L. Clinton Senior Vice President, General Counsel and Corporate Secretary
